Mr. Presiding Justice Barnes delivered the opinion of the court. 3. Execution, § 312* — when execution creditor responsible for trespass by sheriff making wrongful levy of execution. To render an execution creditor responsible for a sheriff’s alleged trespass in making a wrongful levy of execution, it is necessary to prove that the execution creditor through some authorized agent advised, directed or encouraged the abuse of the process complained of, of, knowing of its abuse and for its own benefit, ratified it, and this must be proved by legitimate evidence. 4. Execution, § 309* — what essential to show ratification by creditor of abuse of process. The receipt by attorneys for an execution creditor of money paid, which is obtained under a wrongful execution levied by a sheriff, does not constitute ratification by the execution creditor as principal, unless it is shown that such execution creditor had knowledge of the material facts and circumstances of the tort of which the proceeds were the fruits. 5. Appeal and bbbob, § 1793* — when joint judgment erroneous as to both defendants. Where a joint judgment in an action against a sheriff and an execution creditor for damages for abuse of process in wrongful levying of an execution is erroneous as to the execution creditor, it is likewise erroneous as to the other defendant, and must .be reversed.